UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 09-3989


                         RACE TIRES AMERICA, INC.,
                   a Division of Specialty Tires of America, Inc.;
                     SPECIALTY TIRES OF AMERICA, INC.;
            SPECIALTY TIRES OF AMERICA (PENNSYLVANIA), INC.;
               SPECIALTY TIRES AMERICA (TENNESSEE), LLC,

                                                        Appellants

                                            v.

                           HOOSIER RACING TIRE CORP;
                            DIRT MOTOR SPORTS INC,
                             d/b/a/ World Racing Group



                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2-07-cv-01294)
                       District Judge: Hon. Terrence F. McVerry


                    BEFORE: FISHER, and COWEN, Circuit Judges
                           and DITTER*, District Judge




*Honorable J. William Ditter, Senior United States District Judge for the Eastern District
of Pennsylvania, sitting by designation.




                ORDER AMENDING OPINION FILED JULY 23, 2010
      IT IS HEREBY ORDERED that the opinion in this case, filed July 23, 2010, be

amended as follows:

      Page 42, first line of first full paragraph, delete “and bright-line”.

                                           By the Court,



                                           /s/ Robert E. Cowen
                                           United States Circuit Judge

Dated: August 3, 2010
PDB/cc: All Counsel of Record